Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-16 are pending, claims 7-16 are new, claims 1 and 6 are amended, and claims 8-13 and 16 are withdrawn (as seen below). 
Election/Restrictions
Newly submitted claims 8-13 and 16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The invention of claim 8 requires support ring which is not found in the currently pending invention of claim 1 and its dependents, and as claim 1 is rejected below (noting that the limitations other then the support ring are found by Yamada) the inventions lack unity (as there is no shared inventive concept, as the concepts shared are not new/inventive). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-13 and 16 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the corner on the main body side is trimmed off must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 1 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “a point close to its proximal end” has been rendered indefinite by use of . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JPH08141104A) in view of Shim (U.S. 2006/0037761) and Pounder (US, 5862994).

With respect to claim 1, Yamada discloses a sprinkler head (figure 1), comprising: a main body (figure 1, #1/10/12, noting an upper and lower half)) including a nozzle (figure 1, the nozzle of #2) from which fire- extinguishing liquid is discharged (water); a valve element (15) with which the nozzle is closed (figure 1); 
a heat-sensitive disassembling unit (40) configured to keep the nozzle closed with the valve element (shown in figure 1) and to open the nozzle through a breakdown action during activation of the sprinkler head (see paragraph 0011 of the translation); 

at least one strut (24a-c) that holds the deflector scattering the fire-extinguishing liquid (figure 24); and 
a guide ring (28) movable along the at least one strut and between a tip of the at least one strut and tips of the vanes (figures 1 and 24, #28 is movable along the strut, so as to lock it into place, paragraph 0062, as the noted stopper ring moves down with 25 and the force at the end press fits the portion 25a-c into the noted stopper ring, see also paragraph 0051-0052) when the valve element is opened by breaking down the heat-sensitive disassembling unit and the deflector moves along the axis of the nozzle (as seen in figures 15 to that of 24),
wherein the struts are disposed on a periphery of the deflector (as seen in figure 8), each strut is bent at a point close to its proximal end (as seen in figure 8, #24 being bent at a noted proximal end), but fails to disclose the bending positions of the struts are closer than the bending positions of the vanes to the axis of the deflector (as seen they are equal in their bending). 
Shim (figures 12-14 discloses the spray plate 24 has curved up deflectors at its end noted outside (further away) then the supports 20 which connect it, noting further that its figure 1, is a conventional sprinkler head also have the same configuration.
Pounder, column 9 rows 35-50, discloses tine placement and location effects the distribution of water in critical directions (i.e. by changing the placement of the tines fluid water distribution can be further optimized).

With respect to claim 2, Yamada as modified discloses the at least one strut extends along an exterior circumferential surface of the nozzle (figure 1, as 20 is shown extending along the exterior surface of 2)  from the receiving surface of the deflector toward the main body (figure 2, from the noted deflector 20/21 towards 1), and the guide ring extends in a circumferential direction along an exterior surface of the at least one strut (figure 7, as 28 extends about the circumference of the struts which have a part exterior that of 24/25)  
With respect to claim 3, Yamada as modified discloses the guide ring includes at least one guide recessed portion in which the at least one strut is received (figure 7, the noted recess at 29 where the noted strut is located).  
With respect to claims 4 and 5, Yamada discloses an elastic member (as there are noted seals and springs in the system), but fails to disclose one disposed between the guide ring and the main body and a support ring to which the tip of the at least one strut is fixed, the at least one strut and the support ring being disposed within an interior circumference of the elastic member.  .
Shim, figure 4 discloses the details of the system, but figure 10c is the species being relied upon, discloses an elastic member (spring 68) located between a ring element of the strut, 18, and the main 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spring of Shim into the system of Yamada to assist in the opening of the device (the downward movement of the deflector). This could be done by inclusion but also rearrangement of the springs already in Yamada that are assisting in the opening of the device already. It is also noted, that the elastic member could be the seal 42 of Shin. Furthermore, it would be obvious to incorporate the noted ring (support ring) #18 of Shim into the system of Yamada, such a combination would be making the top portions of (25c) of Yamada’s rings integral with each other to allow the spring to bias down the element, since it has been held that forming in one piece an article which has formally been formed in two or more pieces and put together involves only routine skill in the art.(MPEP 2144.04(V-B). In the instant application forming the top parts (25c figure 7 of Yamada) into one integral piece as shown in Shim to allow a spring to further bias the element down faster would be obvious to allow the device to be biased down faster in the instance of a fire to more rapidly apply water to the flames.

s 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Shim, and Pounder as applied to claim 1 above, and further in view of Karihara (U.S. 2018/0304111).
With respect to claim 6, Yamada as modified discloses the guide ring is provided with claws (with noted teeth 30a and 30b in figure 6), each of the claws being disposed between the nozzle and a corresponding one of the vanes (in the open configuration, figure 18, the claws are between the nozzle 2 and that of the deflector 21 and its vanes, the corresponding vanes being vanes 23a-23c), but fails to disclose each claw is bent to forma  right angle with a plane on which the guide ring lies, and is slidable over the nozzle with a flat surface contacting the exterior circumferential surface of the nozzle. 
Karihara, figures 1 and 3, discloses the guide ring 42 has claws shown in figure 3, which are at a right angle on the inside of the ring and are slidable over a nozzle with a flat surface contacting the exterior circumference surface of the nozzle (see figure 1), although not specified such engagement allows the device to stay centered when in the housing. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the structure of Kariharas noted claws into that of Yamada as modified, to allow the device to be centered when in the housing (i.e. as seen in figure 1, the noted upward protrusion of the claw against the housing of 1 keeps the device in its desired place). 
With respect to claim 15, Yamada as modified in claim 1 fails to displace the guide ring is placed directly on the tip of the vanes. 
Karihara, figure 1, discloses the guide plate of 42 is in direct contact with the deflector and its vanes 41, this is due to the plate moving more along #43, which allows for improves time for the application of the sprinkler head (its dropping down) as seen in paragraphs 0009-0014. I.e. allowing the guided part to be quickly guided downward and extended. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the connect of the guide ring moving along the noted supports/struts . 

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Shim, and Pounders as applied to claim 1 above, and further in view of Tapia (U.S. 9,827,455).
Yamada discloses the use of multiple vanes (i.e. a  first vanes) and discloses each of which is adjacent to a corresponding strut in the circumferential direction of the deflector and has a first side edge portions facing the strut (being the noted tines of the deflector which are facing the struts), but fails to disclose the first side edge portion includes a corner-trimmed edge part, where a corner on the main body side is trimmed off. The examiner notes Yamada disclose a corner of the main body at 5a as well as parts of 10 are cut off, it is unclear exactly what corner part of the main body is trimmed off. 
Tapia, figures 4a-4b, discloses tines with trimmed edges, as the shape of the tine determines the deflector surface (which effects the deflection of fluid about the deflector), column 6 rows 45-55.
It would have been obvious to one having ordinary skill in the art to modify the shape of the tines of Yamada as disclosed being done by Tapia to then modify the deflection of fluid by the tines of the deflector (i.e. cutting-off a corner would then allow for fluid to flow where that corner was and improving the fluid flow from the sprinkler in a desired direction). 
Response to Arguments/Amendments
	The Amendment filed (11/25/2021) has been entered. Currently claims 1-16 are pending, claims 7-16 are new, claims 1 and 6 are amended, and claims 8-13 and 16 are withdrawn. 
Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (08/26/2021). 	
	Applicant’s arguments, see Applicants arguments, filed 11/25/2021, with respect to the previous rejection have been fully considered and are persuasive in view of the amendments above.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above rejections (see Pounders, Karihara, and Tapai as modifying the previous rejection of Yamada and Shim).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752